  Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 1 of 20 PageID #:4640



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

  STATE OF ILLINOIS,
                                     Plaintiff,
                       v.
                                                             Case No. 17-cv-6260
  CITY OF CHICAGO,                                         Judge Robert M. Dow Jr.
                                   Defendant.




       THE CITY OF CHICAGO’S MEMORANDUM IN RESPONSE TO PUBLIC
                COMMENTS TO PROPOSED CONSENT DECREE

       The City of Chicago (“City”) respectfully submits this memorandum in response to

public comments to the Proposed Consent Decree, Dkt. 107-1.

       The Proposed Consent Decree is the result of extraordinary effort. Over the course of

nearly a year, the City spent hundreds of hours and dedicated significant resources to negotiate

with the State of Illinois a court-enforceable reform plan that comprehensively and fairly

addresses allegations of unconstitutional policing raised both in the State’s complaint and by

community members in similar lawsuits. The resulting Decree is one of the most—if not the

single most—extensive and comprehensive policing consent decrees of its kind, covering

reforms that touch on myriad aspects of the Chicago Police Department and other City agencies

with roles in public safety and policing oversight.

       From the beginning, the public has been involved and engaged in the consent decree

process in an unprecedented way. It is therefore unsurprising that most of the latest public

comments submitted to the Court do not raise fundamental concerns about the decree’s fairness,

on the whole. Rather, the comments reflect continued engagement and support for this




                                                  1
     Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 2 of 20 PageID #:4641



transformative agreement and weigh in favor of a determination that the Proposed Consent

Decree is lawful, fair, reasonable, and adequate.

I.     BACKGROUND

         In August 2017, the State of Illinois sued the City of Chicago seeking injunctive relief for

alleged unconstitutional policing practices. The State relied on findings issued by the United

States Department of Justice (“DOJ”) in January 2017, which concluded, among other things,

that the Chicago Police Department (“CPD”) had engaged in a pattern and practice of using

unconstitutional force, and recommended reform in numerous areas including, among other

things, CPD’s use of force and accountability systems. The State’s complaint also cited findings

and recommendations issued in April 2016 by the Police Accountability Task Force (“PATF”), a

body charged by Chicago Mayor Rahm Emanuel with evaluating CPD and recommending

policing reforms.1

         Shortly after the State filed suit, the City committed to avoid protracted litigation and

instead to negotiate with the State a court-enforceable consent decree to be overseen by an

independent monitor. Around the same time, several community groups brought litigation

similarly alleging that CPD had engaged in unconstitutional policing practices. See Campbell v.

City of Chicago, No. 17-cv-4467 (N.D. Ill. Lee, J.); Communities United v. City of Chicago, No.

17-cv-7151 (N.D. Ill. Bucklo, J.). In exchange for a stay in the Campbell and Communities

United cases, the City agreed to enter into a memorandum of agreement with those

organizational plaintiffs (collectively known as the Coalition), which gave them the opportunity



         1
         As stated in the Proposed Consent Decree, ¶ 701, the City’s entry into this agreement
and response to comments provided herein are not an admission by the City, CPD, or any
agreement or employer of either entity that it has engaged in any unconstitutional, illegal, or
otherwise improper activities or conduct. The City’s entry into this Consent Decree is not an
admission of any of the findings or conclusions contained in the DOJ report or the PATF report.
                                                    2
  Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 3 of 20 PageID #:4642



to provide the City and State feedback regarding areas of concern to be addressed in the consent

decree.2

       The community’s engagement with the consent decree process is genuine and ongoing.

For instance, founders of the Coalition made a presentation to the City and State, explaining how

their experiences with the police should inform provisions of the consent decree.            The

memorandum of agreement also provided the Coalition prospective enforcement rights over the

consent decree. Under the terms of the Proposed Consent Decree, the independent monitor is

required to meet quarterly with the Coalition. Proposed Consent Decree ¶ 669.

       Over the course of nearly a year, the City worked diligently to determine the scope of

reforms necessary to address the issues raised by the State, the Coalition, the DOJ, and the

PATF. The City spent hundreds of hours and dedicated significant resources to robustly—often

contentiously—negotiate with the State a reform plan that would comprehensively and fairly

address the critical areas of concern. Multiple constituencies and resources provided feedback

and insight throughout the negotiation process. The Coalition, sworn CPD members, the police

unions, nationally recognized policing experts, and numerous community groups and individuals

raised their concerns and ideas for reform at in-person meetings with the City and State, and

through written feedback provided prior to and throughout the negotiation process. The City and

State also considered during the drafting process the “Community Decree,” a proposed consent

decree drafted by the Campbell plaintiffs with input from other community groups. These inputs

informed the negotiations between the City and State.




       2
         The Fraternal Order of Police, Chicago Lodge No. 7 (the “FOP”) was offered, but
declined, the opportunity to enter into the memorandum of agreement and join the Coalition.
The City and State nonetheless had multiple contacts with the FOP to get feedback on the
consent decree provisions.
                                               3
  Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 4 of 20 PageID #:4643



       The result was one of—if not the most—extensive and comprehensive policing consent

decrees of its kind, covering reforms touching all aspects of CPD and various City agencies that

play a role in public safety and policing oversight, and incorporating feedback received during

the negotiation process.

       In July 2018, the City and State publicly released the more than 200-page draft consent

decree and solicited the first round of public comment on the draft to build upon the robust

feedback the parties had already solicited and incorporated.       In response, more than 1,600

comments were submitted from a variety of stakeholders, including sworn CPD members,

community groups, non-profit organizations, police unions, individual Chicago residents, and

academics.

       Upon closure of the public comment period, the Parties spent more than a month

carefully considering each submitted comment, and negotiating specific additions and changes

identified in the comments.

       As a result of negotiations, the City and State agreed to a number of modifications to the

terms of the draft consent decree, on myriad subject areas, incorporating the public feedback.

For instance, the City and State agreed to:

                add new requirements committing the City to exploring diversion programs,

                 resources, and alternatives to arrest (Proposed Consent Decree ¶ 11);

                provide arrestees access to phones as soon as practicable upon being taken into

                 custody (¶ 31);

                clarify in policy that the public is permitted to photograph and record officers in

                 public (¶ 58);




                                                 4
  Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 5 of 20 PageID #:4644



               designate an ADA liaison at CPD to coordinate compliance with the Americans

                with Disabilities Act (¶ 70);

               revise the definition of “sexual misconduct” to clarify that it includes officer-

                involved nonconsensual sexual conduct and criminal sexual assault (¶ 782);

               make best efforts to provide the Civilian Office of Police Accountability

                (“COPA”) the authority to conduct sexual misconduct investigations (¶ 441).

       These changes—among about two dozen others—are reflected in the Proposed Consent

Decree, which the City and State jointly filed to the Court on September 13, 2018 (Dkt. 107-1).

       On October 24 and 25, 2018, the Court held two days of fairness hearings on the

Proposed Consent Decree, allowing the public the opportunity to provide oral feedback. At these

hearings, the Court heard from about 90 members of the public. In addition, more than 500

additional written comments were filed on the Court’s docket. (Many of the comments filed with

the Court were duplicative of the 1,600 comments received during the first comment period and

had been previously considered by the City and State prior to the filing of the Proposed Consent

Decree.)

 II.   THE  OVERWHELMING    MAJORITY   OF   PUBLIC  COMMENTS
       DEMONSTRATES SUPPORT FOR ENTRY OF THE PROPOSED CONSENT
       DECREE.

       A consent decree is “primarily a means by which parties settle their disputes without

having to bear the financial and other costs of litigating.” Local No. 93, Int’l Ass’n of

Firefighters, AFL-CIO C.L.C. v. City of Cleveland, 478 U.S. 501, 528 (1986). As voluntary

settlements are generally favored, the “nature of the district court’s function when considering

approval” of a consent decree is limited to determining whether the “proposed decree is lawful,

fair, reasonable, and adequate.” E.E.O.C. v. Hiram Walker & Sons, Inc., 768 F.2d 884, 888-9


                                                5
  Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 6 of 20 PageID #:4645



(7th Cir. 1985). The court considers several factors in making this “fairness” determination,

including, as relevant to the public comment process, “the amount of opposition to the settlement

among affected parties.”3 Id. at 889. The court must consider the facts “in the light most

favorable to the settlement.” Id.

       Strikingly, the public comments filed with the court reflect little opposition to the

Proposed Consent Decree as a whole. To the contrary, many agree the Proposed Consent Decree

is a fair way to resolve the State’s lawsuit and the findings of the DOJ and PATF reports. See,

e.g., Comments Submitted on Behalf of Plaintiffs in Campbell, Dkt. 157 (“Campbell plaintiffs

believe strongly in the need for the proposed court-enforced agreement.”); Dkt. 161 (“BPI

unequivocally supports entry of the Consent Decree in this case.”). Overall, the commenters

acknowledge the extensive level of public engagement the parties undertook in drafting the

consent decree, and accordingly, support its approval. See, e.g., Comments Submitted on Behalf

of Plaintiffs in Campbell, Dkt. 157 at 3 (“The Parties took into account many of the

recommendations encapsulated in the Community Decree.”); Comments of the Chicago

Lawyers’ Committee for Civil Rights, Dkt. 155 at 2 (“Chicago Lawyers’ Committee for Civil

Rights is one of the organizations that participated in this process, submitting written comments

and participating in collaborative meetings to provide input.”).

       Still, many of the comments make specific suggested modifications to the Proposed

Consent Decree.     These suggestions are largely focused on incremental modifications, not

opposition to the Proposed Consent Decree as a whole. Accordingly, these comments do not



       3
          Other factors courts may consider include: the strength of the plaintiff’s case compared
to the settlement terms (the most important factor); the likely complexity, length, and expense of
litigation; the opinion of competent counsel; and the stage of proceeding and amount of
discovery completed at the time of settlement. Isby v. Bayh, 75 F.3d 1191, 1199 (7th Cir. 1996)
(citing Hiram, 768 F.2d at 889).
                                                 6
  Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 7 of 20 PageID #:4646



weigh against a determination that the Proposed Consent Decree is fair; the courts “do not focus

on individual components of the settlements, but rather view them in their entirety in evaluating

their fairness.” Isby, 75 F.3d at 1199.

       Here, the City carefully weighed and balanced two somewhat competing concerns: the

desire to achieve comprehensive reform, and the operational, budgetary, and other practical

considerations inherent in negotiating the terms of a comprehensive reform agreement. The City

also balanced various possible approaches and had to make difficult assessments about how best

to achieve reform—an exercise inherent in this type of public-facing process. This dissonance is

reflected in the public comments themselves; even well-meaning advocates can differ in their

views on the best way to accomplish reform. See, e.g., Dkt. 157 (proposing alternative ways to

modify the community policing provisions).

       Ultimately, though—and as with any settlement—“[t]he essence of [a consent decree] is

compromise.” Hiram, 768 F.2d at 889. The Proposed Consent Decree, too, is the product of

compromise—thoughtful and carefully negotiated compromise that accounts for the competing

concerns of a variety of constituencies.

       Indeed, as discussed below, nearly every area of concern raised in the public comments

was addressed in the Proposed Consent Decree to at least some degree. The majority of the

comments do not raise fundamental objections, but, rather, reflect very specific

recommendations about the manner in which to implement certain areas of reform already

included in the Proposed Consent Decree. The negotiations between the City and the State were

confidential and subject to Fed. R. Evid. 408. See also Estate of Sims ex rel. Sims v. Cty. of

Bureau, 506 F.3d 509, 517 (7th Cir. 2007) (noting that settlement negotiations generally remain

confidential); see also In re Young, 253 F.3d 926, 927 (7th Cir. 2001) (same). However, the City



                                               7
  Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 8 of 20 PageID #:4647



provides additional detail regarding some of the themes that have appeared throughout the public

comments to illustrate the balance of various priorities the parties worked to achieve:

       Crisis intervention response: A number of the public comments sought modifications to

the requirements concerning the City’s crisis intervention responses. However, even with the

significant operational and logistical challenges present, the Proposed Consent Decree’s

commitments regarding crisis intervention are robust, covering training, deployment, data

collection, and reporting.   See Proposed Consent Decree ¶¶ 83–152.           This section of the

Proposed Consent Decree in particular incorporates vast community feedback received during

the drafting and initial negotiation process. Indeed, the Proposed Consent Decree contemplates a

continued platform for community input, establishing an Advisory Committee that will assist the

City in identifying problems and developing solutions and interventions designed to improve

outcomes for individuals in crisis who require City and CPD services. See ¶¶ 128–132. The

Proposed Consent Decree also reflects additional changes made as a result of community

feedback received during the first public comment period, in which members of the public

requested more particular focus on the City’s response to responding to youth experiencing a

behavioral or mental health crisis. See ¶ 130.

       Training and data collection concerning domestic violence, gender-based violence, and

sexual assault. A number of comments recommended measures to increase and improve officer

training and data collection concerning domestic and gender-based violence. The Proposed

Consent Decree, however, contains a number of provisions aimed at improving communication

between the police department and community organizations that work in these areas, and

ensuring that CPD members receive training on properly responding to allegations of gender-

based violence. See, e.g., ¶¶ 45(c), 62, 392. As an additional level of oversight, the Proposed



                                                 8
  Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 9 of 20 PageID #:4648



Consent Decree also provides for COPA to conduct administrative investigation of allegations of

police misconduct involving domestic violence and sexual misconduct. See ¶¶ 440(d), 434, 443.

       Persons affected by police conduct: A number of comments offer recommendations

seeking specific services for people affected by police conduct and their families. The Proposed

Consent Decree specifically requires CPD members to interact with victims of crime with

courtesy, dignity, and respect. See ¶ 29. The Proposed Consent Decree also requires that CPD

members inform victims of crime of the availability of victim assistance and resources (which

often are offered outside of CPD) including providing written notices of victims’ rights where

appropriate (an additional requirement added in response to the first round of public comment).

Id. CPD will also make victim assistance information accessible online and at police stations.

Id.

       Increased community input: Many of the commenters seek additional community input

in a variety of forms. However, a fundamental tenet of the Proposed Consent is the guiding

principle that strong community partnerships will make policing safer and more effective. In

that vein, the Proposed Consent Decree contains numerous provisions allowing significant

community input into the reforms required under the decree, from requiring the solicitation of

recommendations from the Community Policing Advisory Panel to seeking community input on

key CPD policies, including impartial policing policies and procedures, screening criteria for

school resource officers, and crisis intervention policies. See, e.g., ¶¶ 13, 23-26, 39, 40, 46, 52,

135, 136.    Further, the Proposed Consent Decree does not limit or impede community

participation in CPD’s accountability system, and explicitly leaves open the door for the future

the creation and participation of a community safety oversight board. See ¶ 422. The City and

State also added, after the first round of public comment, a number of changes concerning



                                                 9
 Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 10 of 20 PageID #:4649



community feedback, including a requirement that CPD publish opportunities for community

involvement, ¶ 633, and that CPD plans required by the consent decree will be made public, ¶

652.

       Investigation of police misconduct: A number of comments provide specific

recommendations concerning the manner in which investigations of police misconduct should

occur. The Proposed Consent Decree, however, provides for a robust and carefully balanced

regime of accountability reforms, including changes in receiving and tracking misconduct

complaints and conducting disciplinary investigations both internally at CPD and at COPA. See

¶¶ 419–565.

       Impartial policing. A number of comments seek modifications of the Proposed Consent

Decree’s provisions concerning impartial policing. For instance, some commenters seek changes

in officer training on interactions with people with disabilities and more explicit protections for

gender non-conforming individuals who interact with police. The majority of these comments

are duplicative of feedback received after the first public comment period. Indeed, after much

negotiation, the City and State made several changes in response to the public feedback,

including, among other things: additional training on interacting with people with disabilities, ¶¶

42, 69; an accelerated timeframe for establishing policies related to interactions with transgender,

intersex, and gender non-conforming individuals, ¶ 61; and designating an ADA Liaison at CPD

to coordinate compliance with the Americans with Disabilities Act, ¶ 70. Overall, the impartial

policing section of the Proposed Consent Decree commits to a broad range of reforms

specifically addressing communities that interact with the police, through training, policies,

improved language access, focus on hate crime investigation and data reporting, and increased

data collection. See ¶¶ 49–82. The Proposed Consent Decree also requires communication



                                                10
 Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 11 of 20 PageID #:4650



between CPD and the community through surveys that the Independent Monitor must conduct

regularly to assess the community’s perceptions of and satisfaction with CPD. See ¶ 646.

       Use of force policies:     A number of comments provide specific recommendations

concerning CPD’s use of force policies and practices, including how certain uses of force should

be categorized and when use of force is appropriate when interacting with youth. CPD’s use of

force policies and training were substantially revised at the end of 2017, including an

unprecedented two rounds of public comment on the revised policies prior to their finalization.

The Proposed Consent Decree requires CPD to maintain best practices and implement

improvements to its use of force policies where appropriate. See ¶ 154.

       Access to information under FOIA:             The court received comments suggesting

modifications to ensure that the consent decree does not interfere with the public’s right to access

information under the Illinois Freedom of Information Act. To address this concern, following

the first public comment period, the City and State added a provision to the Proposed Consent

Decree that provides that nothing in the agreement “is intended to conflict with the Illinois

Freedom of Information Act.” See ¶ 688.

       Evaluating compliance with consent decree: Some comments provide suggestions on

how the independent monitor should be required to assess compliance with the consent decree

provisions. However, the monitor’s review and audit methodology will not be unknown or

undefined; the Proposed Consent Decree requires the monitor to determine and propose a

methodology for reviewing and auditing.        See ¶ 655.     The City and State will have the

opportunity to comment on the proposed methodology.




                                                11
 Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 12 of 20 PageID #:4651



III.   THE PROPOSED CONSENT DECREE ADEQUATELY ADDRESSES THE
       AREAS OF CONCERN RAISED IN OPPOSITION.

       As discussed above, the majority of public comments submitted to the court express

support of the Proposed Consent Decree as a whole. However, the FOP submitted nine filings

through its attorneys and some individual members containing comments in opposition to the

proposed Consent Decree.4 See Dkt. 156, 645, 652, 657, 668, 669, 671, 672, 673. The FOP

asserts, primarily, that the Proposed Consent Decree should not be approved because certain

provisions would interfere with its bargaining rights, while other provisions purportedly conflict

with state law.5 See People Who Care v. Rockford Bd. of Educ. Sch. Dist. No. 205, 961 F.2d

1335 (7th Cir. 1992). However, as discussed below, and in the City’s prior filings opposing the

FOP’s motion to intervene in the instant lawsuit, see Dkt. 75, the City and State took all

appropriate action to ensure the Proposed Consent Decree neither interferes with the police

unions’ bargaining rights nor conflicts with applicable state law.           Therefore, the FOP’s

opposition to the Proposed Consent Decree should not weigh against the court’s fairness

determination.


       4
          The DOJ also filed a “Statement of Interest” in opposition to the consent decree
pursuant to 28 U.S.C. § 517. See Dkt. 160. Section 517 provides the U.S. Attorney General the
authority to “attend to the interests of the United States in a suit pending” in federal court. While
the DOJ’s statement of interest (which is akin to an amicus brief) makes a number of policy
arguments as to why the consent decree is not, in the DOJ’s view, the ideal mechanism for
reforming CPD, the statement does not implicate the question central to the court’s determination
here—whether the consent decree is fair. See Hiram, 768 at 889 (7th Cir. 1985) (“The district
court should refrain from resolving the merits of the controversy or making a precise
determination of the parties’ respective legal rights.”).
       5
          The City responds to many of the FOP’s comments to demonstrate that the FOP
objections should not impact the court’s fairness determination, as the parties took all appropriate
action to ensure the proposed Consent Decree does not conflict with any valid and binding
obligation of the City. The City does not waive, but expressly reserves, its right to address any of
the FOP’s arguments in the appropriate fora.

                                                 12
 Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 13 of 20 PageID #:4652



        1. The Proposed Consent Decree Adequately Protects the Unions’ Bargaining
           Rights.

       As recognized by the police supervisor unions in their written comments, Dkt. 639 at 4,

the Proposed Consent Decree will not impair the unions’ bargaining agreements, because of

carve-out language included in the decree to expressly ensure the preservation of collective

bargaining and statutory rights. Specifically, Paragraphs 710 and 711 of the Proposed Consent

Decree (the “Carve-Out”) expressly forbid any interpretation of the Proposed Consent Decree

that modifies or violates the terms of the collective bargaining agreements (“CBAs”) or the

City’s bargaining obligations under the Illinois Public Labor Relations Act, 5 ILCS 315/1 et seq.

(“IPLRA”). The Carve-Out provides:

       Nothing in this Consent Decree is intended to (a) alter any of the CBAs between
       the City and the Unions; or (b) impair or conflict with the collective bargaining
       rights of employees in those units under the IPLRA. Nothing in this Consent
       Decree shall be interpreted as obligating the City or the Unions to violate (i) the
       terms of the CBAs, including any Successor CBAs resulting from the negotiation
       process (including Statutory Impasse Resolution Procedures) mandated by the
       IPLRA with respect to the subject of wages, hours and terms and conditions of
       employment unless such terms violate the U.S. Constitution, Illinois law or public
       policy, or (ii) any bargaining obligations under the IPLRA, and/or waive any
       rights or obligations thereunder. In negotiating Successor CBAs and during any
       Statutory Resolution Impasse Procedures, the City shall use its best efforts to
       secure modifications to the CBAs consistent with the terms of this Consent
       Decree, or to the extent necessary to provide for the effective implementation of
       the provisions of this Consent Decree.


       While the FOP asserts the Carve-Out does not sufficiently protect its rights, Dkt. 156 at

17-18, this court has acknowledged it is obligated to uphold applicable law in resolving any

actual conflicts that may surface between the Proposed Consent Decree and any existing or

future contracts, including the CBAs. Dkt. 88 at 18. And the Proposed Consent Decree cannot

be used to avoid valid and applicable law. Id. at 19. Surely, a “statement of intent” in the Carve-

Out is adequate to constrain interpretation of the proposed Consent Decree in a manner that does

                                                13
 Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 14 of 20 PageID #:4653



not undermine the legitimate interests of the FOP. If not, the “prospect of judicial review”

provides sufficient legal safeguards. See id. at 19.

       FOP also asserts the Carve-Out does not protect its rights because the proposed Consent

Decree itself creates public policy that can be used to invalidate an existing collective bargaining

right. Dkt. 156, at 19, 21. While the proposed Consent Decree may reflect current “public

policy,” it cannot create it. Rather, public policy is “ascertained by reference to the laws and

legal precedents.” W.R. Grace & Co. v. Local Union 759, Int’l Union of United Rubber, Cork,

Linoleum & Plastic Workers of Am., 461 U.S. 757, 766 (1983) (citing Muschany v. United

States, 324 U.S. 49, 66 (1945)). Thus, the language in the Carve-Out properly reflects the well

accepted principle that “a court may not enforce a collective-bargaining agreement that is

contrary to public policy.” Id. Accordingly, the Carve-Out, as written, is sufficient to address

any actual or potential conflict between the terms of the proposed Consent Decree and an

obligation of the City with respect to the FOP.

       The Proposed Consent Decree’s requirement that the City use “best efforts” to secure

four specific changes to the CBAs, see ¶¶ 431, 475, 477, 508, also does not interfere with the

unions’ bargaining rights. As the Carve-Out acknowledges, an employer cannot unilaterally alter

a collective bargaining agreement. Thus, Paragraph 729 of the Proposed Consent Decree defines

“best efforts” as merely “requir[ing] a party, in good faith, to take all reasonable steps to achieve

the stated objective.” If the City’s “best efforts” are unsuccessful, the Carve-Out provides that

the relevant provisions of the CBA govern and will continue to govern.

       In a similar vein, the FOP speculates that the City will invade its rights unless such rights

are expressly affirmed in the proposed Consent Decree. For example, the FOP argues the

proposed Consent Decree is deficient because it fails to mandate that the City consider seniority



                                                  14
  Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 15 of 20 PageID #:4654



when making promotions or assignment to Field Training Officer, achieve unity of command

without violating furlough scheduling rights, and pay officers when conducting in-service

training.   However, these obligations (to the extent they are imposed by a CBA) exist

independent of the Proposed Consent Decree, are in no way contradictory to the Proposed

Consent Decree, and do not require affirmation or acknowledgment in the Decree.

        All in all, the Proposed Consent Decree does nothing to challenge the fact that FOP is

the “exclusive representative for purposes of negotiating with the City of Chicago for wages,

hours and working conditions of Chicago police officers pursuant to Section 3 and 7 of the

Illinois Public Labor Relations Act, (‘IPLRA’).” See Dkt. 88 at 5. To be sure, outside these

subjects of mandatory bargaining, the City “has and will continue to retain the right to operate

and manage its affairs in each and every respect.” FOP CBA, Article 4.6 But it is mere

conjecture to suggest the City will exercise its management rights to implement the Proposed

Consent Decree in a manner that intrudes upon an area requiring collective bargaining. Should

this occur, the Carve-Out applies to protect the unions’ bargained-for rights. As further

protection, Section 10 of the IPLRA gives the FOP the right to file an unfair labor practice if its

members believe the City has exceeded its management rights in implementing the proposed

Consent Decree.7



        6
         The FOP’s CBA is available at
https://www.cityofchicago.org/content/dam/city/depts/dol/Collective%20Bargaining%20Agreem
ent3/FOPCBA2012-2017_2.20.15.pdf (last accessed 12/10/18).
        7
          Indeed, many of the issues the FOP raises in its comments have been the subject of an
unfair labor practice. For instance, the FOP filed an unfair labor practice, Case Nol. L-CA-16-
079, raising the same objections to the video release policy (¶ 554) and release of officer
identities (¶ 58) as are raised here. Docket 156, pp. 22, 32-33. The FOP also filed an unfair labor
practice for the disciplinary matrix that is the subject of the Administrative Law Judge’s (“ALJ”)
Recommended Decision and Order attached as Appendix B to the FOP’s initial written
comments. Dkt. 156, Appendix B. A Recommended Decision and Order, as adopted by the
                                                15
 Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 16 of 20 PageID #:4655



       2. The Proposed Consent Decree Presents No Actual Conflict with State Law.

       In its comments, the FOP attempts to create the appearance of conflict between the

proposed Consent Decree and three state statutes—(1) the Uniform Peace Officers’ Disciplinary

Act, 50 ILCS 725/1 et seq. (the “Disciplinary Act”); (2) the Police Community Relations

Improvement Act, 50 ILCS 727/1-1, et seq. (“PCRIA”); and (3) the Law Enforcement Officer-

Worn Body Camera Act, 50 ILCS 706/1 et seq. (the “BWC Act”). Because no actual conflicts

exist, the proposed Consent Decree should be approved over these objections.

       The FOP asserts the proposed Consent Decree violates the Disciplinary Act by requiring

the City to investigate complaints in the absence of a sworn affidavit. Dkt. 156, p. 8–9, citing

Proposed Consent Decree ¶¶ 425, 427, 421, 462. Specifically, the Proposed Consent Decree

requires, even in the absence of a sworn affidavit, the preliminary investigation of complaints

that allege misconduct (as that term is defined in the proposed Consent Decree) through the

preservation and review of objective verifiable evidence (like audio, video, photographic and

physical evidence, arrest reports and witness interviews). See ¶¶ 460, 462, 767. If, in the

absence of a sworn complainant affidavit, the preliminary investigation reveals objective

verifiable evidence suggesting it is necessary and appropriate for the investigation to continue,

the chief of CPD’s Bureau of Internal Affairs (“BIA”) or COPA may execute an override

affidavit, and the investigation will continue past the preliminary investigation to the misconduct

investigation. See ¶¶ 463(a)-(c).




Illinois Labor Relations Board (the “ILRB”), articulates the parameters of the City’s bargaining
obligations under the IPLRA. Thus, under the Carve-Out, to the extent there is any inconsistency
between the Proposed Consent Decree and a valid and binding order of the ILRB, the decision of
the ILRB will govern.


                                                16
 Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 17 of 20 PageID #:4656



       The Disciplinary Act, as relevant here, does provide that “[a]nyone filing a complaint

against a sworn peace officer must have the complaint supported by a sworn affidavit.” 50 ILCS

725/3.8(b). This provision applies, however, “only to the extent there is no collective bargaining

agreement currently in effect dealing with the subject matter of this Act.” 50 ILCS 725/6.

Consistent with the FOP’s CBA, the Proposed Consent Decree does not require CPD members

who are accused of misconduct to respond to a complaint unless the administrative investigation

has progressed past a preliminary investigation. See Appendix L of FOP’s CBA (stating no

affidavit is required for certain types of complaints, and explaining procedure for the chief of

either COPA or BIA to sign an appropriate affidavit to override the affidavit requirement). Thus,

the Proposed Consent Decree continues to protect police officers from having to respond to false

or malicious allegations against them, consistent with the Disciplinary Act. See Sherwood v.

City of Aurora, 388 Ill. App. 3d 754, 760, 904 N.E.2d 632, 639 (2009) (“[T]he only reasonable

purpose of the affidavit requirement under section 3.8(b) is to discourage complainants from

making false or malicious allegations against police officers.”).

       The FOP also objects that the Proposed Consent Decree violates its CBA by requiring the

City to investigate anonymous complaints of misconduct. Dkt. 156, at 9-10, citing Proposed

Consent Decree ¶¶ 425, 427, 440(b), 461, 478. But the Proposed Consent Decree requires the

City to accept and investigate all complaints, including anonymous complaints, “in accordance

with the CBA.”     See ¶ 427. Under the Proposed Consent Decree, anonymously submitted

allegations of misconduct must be preliminarily investigated (without a sworn affidavit)—but

only “to determine whether it is appropriate to continue the investigation in accordance with the

collective bargaining agreements in effect at the time the allegation is made.” See ¶ 461.




                                                17
 Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 18 of 20 PageID #:4657



Presently, this means preliminary investigation of anonymous complaints must be conducted in

accordance with the strictures of CBA Section 6.1D and Appendix L.

          The FOP also asserts that training concerning support services offered to CPD officers, ¶

236, impairs rights protected under a recently enacted provision of the Disciplinary Act

regarding Firearm Owners Identification (FOID) cards. Dkt. 156, at 15-16. The Disciplinary

Act provides:

          An employer of an officer shall not make possession of a Firearm Owner’s
          Identification Card a condition of continued employment if the officer’s Firearm
          Owner’s Identification Card is revoked or seized because the officer has been a
          patient of a mental health facility and the officer has not been determined to pose
          a clear and present danger to himself, herself, or others as determined by a
          physician, clinical psychologist, or qualified examiner. Nothing is this Section
          shall otherwise impair an employer's ability to determine an officer’s fitness for
          duty.

50 ILCS 725/7.2. Rather than affirming a practice that violates state law, then, the proposed

Consent Decree calls for training to dispel false notions about this newly enacted law. Because

no real conflict exists, the FOP’s comments on this issue do not advance its cause.

          Next, the FOP contends that the proposed Consent Decree conflicts with PCRIA because

the Proposed Consent Decree does not require a state-certified homicide investigator to

investigate officer-involved deaths. Dkt. 156, at 10-11, citing Proposed Consent Decree ¶¶ 488–

492. The FOP further contends the requirement to have a state-certified homicide investigator

extends not only to the investigation of criminal matters, but also a municipality’s internal,

administrative investigation into the actions of its employees. Id. The FOP is wrong on both

points.

          Contrary to the FOP’s assertions, the proposed Consent Decree actually requires the City

to comply with PCRIA, including its requirement to have a state-certified homicide investigator


                                                  18
 Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 19 of 20 PageID #:4658



investigate officer-involved deaths. Paragraph 492 of the proposed Consent Decree states

“[c]riminal investigations into the actions of any CPD member relating to any ‘officer-involved

death’ will comply with the Police and Community Relations Improvement Act, 50 ILCS 727/1-

1 et seq.” As to FOP’s argument that PCRIA also requires that law enforcement officers conduct

internal, administrative investigations of officer-involved deaths, PCRIA is explicit that it “does

not prohibit any law enforcement agency from conducting an internal investigation into the

officer-involved death if the internal investigation does not interfere with the investigation

conducted under the requirements of Section 1-10 of this Act.” 50 ILCS 727/1-20.

       Finally, the FOP claims that where it requires CPD to conduct random audits of body

worn camera footage, ¶ 238(g), and evaluate whether to take corrective actions based on conduct

captured on body worn cameras, ¶ 576, the Proposed Consent Decree conflicts with the BWC

Act. See Dkt. 156, Section II.B.14. The FOP’s first objection is easily disposed of. While the

FOP is correct that body worn camera footage must be destroyed after 90 days unless “flagged”

for further review, the City can review the video during an audit at any point during the 90-day

period. There is nothing inconsistent about conducting random audits of body worn camera

video, flagging those videos requiring further review, and destroying any video older than 90

days that has not been flagged.

       The FOP’s next argument concerning the BWC Act likewise merits only a brief response.

The FOP argues the proposed Consent Decree violates the BWC Act because it requires CPD to

take corrective action where officers have not complied with CPD policy. True, the BWC Act

provides that body worn camera recordings may only be used to discipline an officer in certain

circumstances. 50 ILCS 706/10-20(9)(A)-(D). But the Act continues that these provisions shall

not be construed to limit or prohibit law enforcement officers from being subject to an action that



                                                19
 Case: 1:17-cv-06260 Document #: 681 Filed: 12/10/18 Page 20 of 20 PageID #:4659



does not amount to discipline.        50 ILCS 706/10-20(9). The Proposed Consent Decree is

cognizant of this statutory framework as it both: (1) provides that officers may be subject to

corrective action (not disciplinary action) based on conduct captured on body worn camera

footage; and (2) confirms that any such action will only be taken “as permitted by law.” See ¶

576.

IV.    CONCLUSION

       The City respectfully submits that the public comments weigh in favor of a determination

that the Proposed Consent Decree is lawful, fair, reasonable, and adequate, and respectfully

requests the court grant the parties’ motion to approve the Proposed Consent Decree and enter it

as an order of the court.


Dated: December 10, 2018                       Respectfully submitted,

                                               CITY OF CHICAGO


                                          By: /s/ Tyeesha I. Dixon
                                              Deputy Corporation Counsel
                                              City of Chicago Department of Law
                                              121 N. LaSalle St., Suite 600
                                              Chicago, IL 60602
                                              (312) 744-0200
                                              Tyeesha.Dixon@cityofchicago.org
Allan T. Slagel (ARDC No. 6198470)
Heather A. Jackson (ARDC No. 6243164)
Elizabeth E. Babbitt (ARDC No. 6296851)
Rachel L. Schaller (ARDC No. 6306921)
TAFT STETTINIUS AND HOLLISTER LLP
111 East Wacker Drive
Suite 2800
Chicago, Illinois 60601
Telephone: (312) 527-4000
Email:        aslagel@taftlaw.com
              hjackson@taftlaw.com
              ebabbitt@taftlaw.com
              rschaller@taftlaw.com


                                               20
